DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 21, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-8 are rejected under 35 U.S.C. 103 as obvious over Takamasa et al. (JP2004091851, herein referring to the English translation dated October 24, 2020).
Takamasa et al. disclose a method of manufacturing of an aluminum member from an aluminum alloy such as A6063 which comprises, in weight percent, 0.2 to 0.6% silicon and up to 0.35% iron, and in addition to no minimum content of copper, manganese, chromium, zinc, and titanium, no more than 0.05% each and 0.15% total other elements, however Takamasa et al. do not appear to characterize the surface by disclosing Sa, Rsm, or Sz values. While not disclosed explicitly by Takamasa et al. one of ordinary skill in the art at the time of the invention would 
Applicants disclose a process for treating aluminum members which provides the aluminum member which appears white.  The aluminum member comprises, in weight percent,  0 to 10% magnesium, 0.1% or less iron, and 0.1% or less silicon .  The aluminum member is subjected to an abrasive blasting with particles comprising materials such alumina, zirconium, glass and the like, with bead sizes of 20µm or less, and is subsequently treated by chemical etching with sulfuric acid, and anodization, thereby achieving L system color values of L* 85-100, a* -1 to 1, and b* -1.5 -1.5.  See present specification paragraphs 0001, 0007, 0028-0031, 0037-0039, and 0042.
Takamasa et al. disclose an aluminum treatment process which provides a white appearance.  In addition to the use of A6063, Takamasa et al. disclose that the aluminum member is subjected to a blasting treatment using beads of materials such as silica sand, alumina, zirconia, and glass or the like with particle sizes less than 300µm.  The treated substrate is subsequently treated to chemical polishing or etching, followed by anodization. Given that both applicants and Takamasa et al. disclose treatment processes which result in substantially identical L system color values (Table 1) the particle size disclosed by Takamasa et al. is expected to be sufficient to arrive at the claimed surface profile, however the values disclosed by Takamasa et al. further overlap those disclosed by applicants such that one of ordinary skill in the art would have found it obvious to select a particle size form within the values disclosed by Takamasa et al. including values which fall within applicants’ disclosed range. With regards to the silicon content the aluminum content disclosed is so close to applicants’ disclosed content as to fail to establish a patentable distinction, particularly given the disclosure of L*, a* and b* See Takamasa et al. paragraphs 0001, 0004, 0010-0013, 0017-0022, and Table 1, as well as, MPEP2144.05 I.
One of ordinary skill in the art at the time of the invention would have expected the surface roughness profile of the aluminum member of Takamasa et al. to be substantially identical to applicants’ disclosed surface given the use of substantially identical materials and processes.  This is further evidenced by the resulting color of the aluminum members where applicants disclose an L* value of 85 to 100, an a* value of -1 to 1, and a b* value of -1.5 to 1.5 and where Takamasa et al. disclose exemplary aluminum members having L* values in the range of 90.7 to 94.2, a* values in the range of -0.2, and b* values from 0.6 to 0.9 (Table 1).  Given that both applicants and Takamasa et al. disclose the treatment of an aluminum members having substantially identical compositions by substantially identical process in order to form a surface with a white appearance, and given Takamasa et al. disclose L system color values that fall within applicants’ claimed values, the surface roughness profile of the aluminum member of Takamasa et al. would be expected to be substantially identical to applicants’ claimed values including values for Sa, Rsm, and Sz.

Claims 6 and 11 are rejected under 35 U.S.C. 103 as obvious over Takamasa et al. (JP2004091851, herein referring to the English translation dated October 24, 2020).
Regarding applicants’ claim 6, Takamasa et al. disclose an aluminum member having a white appearance as discussed above with respect to claim 1 where the abrasive particles have a diameter of less than 300µm.   One of ordinary skill in the art at the time of the invention would have found it obvious to select form the particle sizes disclosed by Takamasa et al. including values which fall within the claimed range.
Regarding applicants’ claim 11, Takamasa et al. does not appear to particularly limit the duration of the etching process but provides an example where etching is carried out for two minutes (paragraph 0021).  The discovery of a workable range for the etching time is within the ordinary level of skill and routine experimentation.  One of ordinary skill in the art at the time of the invention would have found it obvious to try a range of etching times in order to discover the amount of etching suitable for forming the disclosed white aluminum alloy.  

Claim 4 is rejected under 35 U.S.C. 103 as obvious over Takamasa et al. (JP2004091851, herein referring to the English translation dated October 24, 2020) in view Browning et al. (PGPub US 2014/0193607).
Takamasa et al. disclose an aluminum member having a white appearance as discussed above with respect to claim 1 but do not appear to explicitly disclose a polishing step following the anodization process, however Browning et al. disclose a white appearing anodized film where the anodized surface may be further subjected to polishing by buffing or lapping (paragraph 0050).  The application of known techniques to a known articles is within the ordinary level of skill in the art, particularly where the technique yields predictable results.  In the present case one of ordinary skill in the art at the time of the invention would have found it obvious to apply known post anodizing process treatments such as buffing to the anodized film of Takamasa et al. where buffing of an anodized film in the formation of an aluminum member with an white appearance has been demonstrated as a suitable surface treatment. 

Claim 10 is rejected under 35 U.S.C. 103 as obvious over Takamasa et al. (JP2004091851, herein referring to the English translation dated October 24, 2020) in view Gobbetti (US Patent 5,064,511).
et al. disclose an aluminum member having a white appearance as discussed above with respect to claims 1 and 6 including an anodizing step exemplified utilizing sulfuric acid, but do not appear to disclose the use of phosphoric or oxalic acid.  Gobbetti discloses treatment of aluminum which may be subsequently “…anodized in aqueous solutions containing sulfuric, phosphoric, oxalic or other acids, singularly or in various combinations one with the other, according to a technique already widely known,…” (col. 3 lines 10-17).  One of ordinary skill in the art at the time of the invention would have found it obvious to anodize the aluminum member of Takamasa et al. by substituting sulfuric acid with phosphoric or oxalic acid, where phosphoric acid and oxalic acid are recognized functionally equivalent acids for anodizing of aluminum surfaces. MPEP 2143(I)(B)


Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not teach or suggest an aluminum member comprising a substrate formed of aluminum or an aluminum alloy that contains 0 to 10% by mass of magnesium, 0.1% by mass or less of iron, and 0.1% by mass or less of silicon and a balance of which is aluminum and unavoidable impurities, and an anodic oxide coating formed on a surface of the substrate, wherein the surface of the substrate on the anodic oxide coating side has an arithmetical mean height Sa of 0.1 to 0.5µm, a maximum height Sz of 0.2 to 5µm, and an mean width of roughness profile elements Rsm of 0.5 to 10µm, where the arithmetical mean height Sa, the maximum 
Further there is insufficient motivation such that one of ordinary skill in the art would have found it obvious to modify the process of Takamasa et al. in such a manner as to result in the product of claim 1 formed by making particles having an average particle diameter of 20µm or less hit against the surface of the substrate by dry blasting, etching the substrate against which the particles have hit, using at least one of an acidic solution and an alkaline solution, and forming the anodic oxide coating by anodizing an etched surface of the substrate.

Response to Arguments
	Applicants’ arguments filed July 21, 2021 have been considered but have not been found to be persuasive.
Applicants argue the aluminum member of Takamasa et al. would not be expected inherently possess surface roughness characteristics meeting the claimed requirements where the blasting process disclosed by Takamasa et al. is not substantially identical to that disclosed by applicants, and further discuss differences in silicon content, however once a reference teaching a product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden of production shifts to applicant.  “The PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product.” MPEP 2112 V.  
	Applicants point to the blasting angle in support of their position where applicants desired maximum height Sz is attainable through blasting including a blasting angle of 90º, where Takamasa et al. disclose a blasting angle of 60 º or less.  However Takamasa et al. disclose that the incident angle of the projecting material with respect to the surface of the paragraph 0015).  Given that the processing parameters result in a surface having a white appearance and meeting applicants’ disclosed color requirements, one of ordinary skill in the art would expect both applicants’ aluminum surface and that of Takamasa et al. to exhibit substantially identical surface characteristics.
	Applicants’ argue that Takamasa fails to disclose an amount of silicon that satisfies the presently claimed requirement of 0.1 wt. % or less.  The difference in the amount of silicon disclosed in the prior art and that claimed by applicant is sufficient to establish that Takamasa does not anticipate the claimed proportions and therefore the rejections under 35 U.S.C. 102 have been withdrawn.  However the claims remain rejected under 35 U.S.C. 103 where a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close such that one of ordinary skill in the art would have expected the compositions to have the same properties (MPEP 2144.05 I).  In the present case a silicon content of 0.2 wt. % is so close to the claimed upper limit of 0.1 wt. % as to fail to establish a patentable distinction.  One of ordinary skill in the art would have expected the compositions of Takamasa and applicants to yield products of substantially identical properties as supported in the products having substantially identical color properties, specifically, applicants disclosed L* value of 85 to 100, a* value of -1 to 1, and b* value of -1.5 to 1.5, where Takamasa disclose exemplary aluminum members having L* values in the range of 90.7 to 94.2, a* values in the range of -0.2, and b* values from 0.6 to 0.9 (Table 1). 
	Applicants argue that differences in the process, namely the size of the particles used in blasting may be larger as disclosed by Takamasa than those disclosed by applicants.  While applicants cite the examples of Takamasa, the disclosure of Takamasa is not limited to those examples and includes particle sizes overlapping applicants’ claimed values.  Applicants state that larger particles “may make many deep wedged-shaped pits…which may decrease the whiteness of the aluminum member.”  However the aluminum member of Takamasa et al. meets applicants disclosed color system requirements, thereby suggesting that the whiteness is not decreased by the formation of deep wedge shaped pits.  Further there is insufficient evidence of record such that one of ordinary skill in the art would conclude, that the materials and process disclosed by Takamasa et al. results in an aluminum member which meets applicants’ color requirements, but does not exhibit surface characteristics substantially identical to those disclosed by applicants.
	For these reasons, and for those reasons as provide for in the rejections above, the present claims are not found to establish a patentable distinction and the rejections under 35 U.S.C. 103 over Takamasa et al. are maintained.	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C KRUPICKA whose telephone number is (571)270-7086.  The examiner can normally be reached on Monday-Friday 8-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Adam Krupicka/Primary Examiner, Art Unit 1784